DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I (claims 1-9) in the reply filed on 1/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Groups II (claims 10-12), group III (claims 13-15), and group IV (claim 16) is withdrawn from consideration with the election of group I (claims 1-9). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.  Examiner notes that the second foreign patent document is not considered, ES 1408320 is not provided and examiner believes applicant intended to cite EP 1408320. 
Claim Status
Claims 1-16 are pending with claims 1-9 being examined and claim 10-16 are withdrawn. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slide rack” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
claim 1 reads “Disposable container” should read as “A disposable container” in line 1;
claim 1 reads “at least one staining or reagent liquid contained” should read as “at least one of the staining or reagent liquid is contained” in line 5;
claims 2-9 read “container” should read as “The disposable container” in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "a disposable container for staining or reagent liquid for histological staining machines" in lines 1-2.  It is unclear as how the disposable container is related to the staining or reagent liquid.  The preamble recites that the disposable container for staining or reagent liquid, does that mean the container holds staining or reagent liquid?  Does the container stain samples?  For the purpose of prosecution, the examiner interprets the disposable container as a holder for the staining or reagent liquid.  Claims 2-9 are rejected by virtue of dependency on claim 1. 
Claim 1 recites the limitation “a staining or reagent liquid” in line 3.  The limitation is unclear because staining or reagent liquid is recited in the preamble of claim 1, thus it is unclear if the applicant referring to an alternative/additional staining or reagent liquid.  For the purpose of prosecution, the examiner interprets a staining or reagent liquid as “the staining or reagent liquid”. 
The term “substantially complementary” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim 1, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "substantially" is a broad term and it is unclear as to what the applicant intends by substantially complementary.  Claims 2-9 are rejected by virtue of dependency on claim 1.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim 2, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "substantially" is a broad term and it is unclear as to what the applicant intends by substantially complementary.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melguizo (EP 1408320 A2; hereinafter “Melguizo”).
Regarding claim 1, Melguizo teaches a disposable container for staining or reagent liquid for histological staining machines (Melguizo; para [15]; Fig. 3; detachable containers 6 holding the reagents for a certain type of staining; examiner indicates that the containers taught by Melguizo are detachable, thus replacing, reusing, or disposing of the containers is possible and the limitation is met), said container comprising a hollow body defining an inner volume delimited by an end edge (Melguizo; Fig. 3), at least one staining or reagent liquid contained in said inner volume (Melguizo; para [15]; detachable containers 6…containing in their interior the specific reagents for each type of staining) and a covering element adapted to seal the inner volume (Melguizo; para [15]; detachable containers 6 and to be marketed perfectly closed with their corresponding lid 7), the hollow body of the container being shaped so as to be insertable inside said tank of said staining machines (Melguizo; para [15]; plurality of rectangular compartments 5 designed to house the detachable containers 6).  Examiner notes that applicant recites “said staining machines comprising at least one tank delimited on top by an edge and 
Note: The instant claims contain a large amount of functional language (ex: "for…"; “adapted to…”; “use…”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, modified Melguizo teaches the container according to claim 1, wherein said hollow body is substantially complementary to the inner volume of said tank, said hollow body of said container being shaped so as to substantially occupy the entire inner volume of said tank (Melguizo; para [15]; a plurality of rectangular compartments, lined up alongside one another, designed to house the detachable containers).  Examiner notes that the container designed to house the containers, thus the container taught by Melguizo would substantially occupy the entire inner volume of said tank.  Further, the tank is not positively recited as part of the device so the container of Melguizo could substantially occupy the entire volume of the tank. 
Regarding claim 3, Melguizo teaches the container according to claim 1, wherein said covering element seals the inner volume of said hollow body at said end edge (Melguizo; para [15]; detachable 
Regarding claim 7, Melguizo teaches the container according to claim 1, wherein said end edge is rested, in use, on said edge of said at least one tank for staining machines (Melguizo; para [15]; a plurality of rectangular compartments, lined up alongside one another, designed to house the detachable containers).  Examiner notes “in use” is intended thus the end edge of the container is capable of performing the function, then the prior art meets the limitation in the claims (seem MPEP 2114).  Further, the tank/edge of the tank are not part of the claims because the limitation is not positively recited, thus not required. 
Regarding claim 8, modified Melguizo teaches the container according to claim 1, wherein said end edge comprises a folded portion facing outside of said hollow body of the container (Melguizo; Fig. 3).  Examiner notes that the Melguizo teaches the end edge comprising a folded portion as seen in Fig. 3, specifically there is a flange around the opening facing outward. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Melguizo in view of Jackson et al (US 4635790 A; hereinafter “Jackson”). 
Regarding claim 4, modified Melguizo teaches the container according to claim 1, with said covering element.
 Modified Melguizo does not teach wherein said covering element adapted to seal the inner volume of said hollow body is non-reversibly removable.
However, Jackson teaches an analogous art of a disposable container for staining (Jackson; Abstract) wherein the container (Jackson; col. 3, line 56; Fig. 3, 10, 11; container 30) comprises a covering element (Jackson; col. 4, line 8; Fig. 3, 10, 11; cover or seal 55) adapted to seal the inner volume of said hollow body (Jackson; col. 4, lines 8-9; Fig. 3; cover 55 is affixed to the top 31 on the 
Regarding claim 5, modified Melguizo teaches the container according to claim 1, with said covering element.
 Modified Melguizo does not teach wherein said covering element is a film adhering at said end edge.
However, Jackson teaches an analogous art of a disposable container for staining (Jackson; Abstract) wherein the container (Jackson; col. 3, line 56; Fig. 3, 10, 11; container 30) comprises a covering element (Jackson; col. 4, line 8; Fig. 3, 10, 11; cover or seal 55) wherein said covering element is a film adhering at said end edge (Jackson; col. 4, lines 8-9; Fig. 3; cover 55 is affixed to the top 31 on the collar or flange 29).  It would have been obvious to one of ordinary skill in the art to have modified the covering element of modified Melguizo to be a film adhering at said end edge as taught by Jackson, because Jackson teaches that cover may in this manner be secured such that the container is rendered tamper-resistant (Jackson; col. 5, lines 11-13). 
Regarding claim 6, 
Modified Melguizo does not teach said end edge comprises at least one supporting notch adapted to accommodate a slide rack.
However, Jackson teaches an analogous art of a disposable container for staining (Jackson; Abstract) wherein the container (Jackson; col. 3, line 56; Fig. 3, 10, 11; container 30) comprises an end edge (Jackson; col. 5, flange 29 includes a flat top portion 63) comprising at least one supporting notch adapted to accommodate a slide rack (Jackson; col. 4, line 64-65; Fig. 10; beveled edges 52 and beveled side 53 as disclosed in FIG. 10 permits easy insertion of the slide).  It would have been obvious to one of ordinary skill in the art to have modified end edge of modified Melguizo to comprise at least once supporting notch as taught by Jackson, because Jackson teaches the beveled edges and side permits easy insertion of the slide and acts as a well to catch overflow of staining liquid (Jackson; col.4, line 64-66). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Melguizo in view of Karla et al (US 20100209298 A1; hereinafter “Karla”). 
Regarding claim 9, modified Melguizo teaches the container according to claim 1.  
Modified Melguizo does not teach the container comprising an identification element for identifying and tracking said container, wherein said identification element is of RFID type.
However, Karla teaches an analogous art of a system for handling and processing chemical and/or biological samples (Karla; Abstract) comprising a container (Karla; para [33]; Fig. 3; MicroChamber 300) further comprising an identification element for identifying and tracking said container, wherein said identification element is of RFID type (Karla; para [33]; Fig. 3; radio frequency identification tag (RFID) 306).  It would have been obvious to one of ordinary skill in the art to have modified the container of modified Melguizo to comprise an identification element as taught by Karla, because Karla teaches that the RFID tag track for protocols, reagents, and slides among multiple sample processing systems (Karla; para [21]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798